DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

Center for Medicaid, CHIP and Survey & Certification

CMCS Informational Bulletin
DATE:

February 3, 2011

FROM:

Cindy Mann, Director
Center for Medicaid, CHIP and Survey & Certification (CMCS)

SUBJECT:

CHIPRA Anniversary and Guidance on the Core Set of Child Health Quality
Measures

We are pleased to acknowledge the great progress States and communities have made over the
past two years since the passage of the Children’s Health Insurance Program Reauthorization
Act (CHIPRA) in advancing children’s coverage and elevating the conversation about
improving the quality of the care they receive.
In addition to several announcements related to the 2nd anniversary of CHIPRA, this
Informational Bulletin provides additional guidance for States choosing to voluntarily report the
initial core set of quality measures for children enrolled in Medicaid and the Children’s Health
Insurance Program (CHIP).
 CHIPRA Anniversary Report. To mark the second anniversary of CHIPRA, today we
are releasing the 2010 CHIPRA anniversary report, “Connecting Kids to Coverage:
Continuing the Progress” that highlights state, federal and community efforts to enroll all
eligible children in Medicaid and the Children’s Health Insurance Program. The report
is available at http://insurekidsnow.gov/professionals/reports/chipra/2010_annual.pdf
 $40 million in Outreach and Enrollment Grant Funds Available. CMS is releasing a
funding opportunity announcement for a second round of $40 million in CHIPRA
outreach and enrollment grants to States, local governments, community-based and
nonprofit organizations, tribes and others to support outreach activities and enrollment of
children who are eligible for Medicaid or CHIP. This “Cycle II” grant solicitation
encourages prospective grantees to focus their efforts in one of the following Focus
Areas:
o Using Technology to Facilitate Enrollment and Renewal
o Focusing on Retention: Keeping Eligible Children Covered for as Long as They
Qualify
o Engaging Schools in Outreach, Enrollment and Renewal Activities
o Reaching Out to Groups of Children that are More Likely to Experiences Gaps in
Coverage
o Ensuring Eligible Teens Are Enrolled and Stay Covered

Page 2 – CMCS Informational Bulletin

Applications are due on April 18, 2011 and awards will be announced in July 2011. CMS
will be holding its first applicant teleconference on February 15, 2011 from 2:00-4:00
p.m. EST. The solicitation can be found on www.grants.gov under CFDA 93.767.
 FY 2010 Children’s Enrollment Data. The third announcement for today is the release
of the State-by-State FY 2010 Medicaid and CHIP Enrollment data as reported to CMS
through the Statistical Enrollment Data System (SEDS). We are pleased to report that
over the past year, Children’s Medicaid and CHIP enrollment increased by over 2
million children (October 1, 2009 - September 30, 2010). Together, the Medicaid and
CHIP programs have served more than 42 million children over the course of the year.
To make the promise of coverage a reality for uninsured children, a year ago, Secretary
Sebelius announced Connecting Kids to Coverage Challenge, designed to engage
government and all organizations with a stake in advancing children’s coverage to take
affirmative steps toward enrolling all eligible uninsured children in Medicaid and CHIP.
With support from CHIPRA, States and a wide range of stakeholders, including
community organizations, health care providers, schools and others, are stepping up to
the Challenge. The results of their efforts are evident in the increased FY 2010 Medicaid
and CHIP enrollment numbers we are releasing today. See
http://insurekidsnow.gov/professionals/reports/chipra/2010_enrollment_data.pdf
 Child Health Quality Measures Manual. As you know, CHIPRA includes a broad
range of provisions designed to improve the quality of health care provided to children
enrolled in Medicaid and CHIP. Among many other things, Section 401 of CHIPRA
called for the Secretary of the Department of Health and Human Services to identify an
initial core set of recommended child health care quality measures for voluntary use by
State Medicaid and CHIP programs. The initial core set of quality measures will be
officially released in a letter to State Health Officials that will be issued later this month.
CMS is pleased to release today the CHIPRA Initial Core Measures Technical
Specifications Manual for 2011. Within this manual, States will find information on how
to collect data for the core measures and the Consumer Assessment of Healthcare
Providers and Systems (CAHPS) survey. By adhering to the standardized methodologies
outlined in the specifications manual, CMS and States will have available, for the first
time, information that can be used for State and national comparisons. In addition, CMS
will be providing technical assistance and analytic support to increase the number of
States consistently collecting and uniformly reporting on the core measures, and to help
States understand how to use these data to improve the quality of care for children.

Page 3 – CMCS Informational Bulletin
As always, we remain committed to working with States to augment their understanding
of the CHIPRA initial core measures and to assist you in your efforts to begin collecting,
reporting, and using these measures to drive quality improvement. We hope you will find
the technical specifications helpful as you consider voluntarily reporting these child
health quality measures to CMS. Comments and questions regarding the technical
specifications may be directed to: CHIPRAQualityTA@cms.hhs.gov. Thank you for
your ongoing commitment to measure, monitor, and improve the quality of health care
for children in Medicaid and CHIP. The CHIPRA Initial Core Measures Technical
Specifications Manual for 2011 can be accessed at:
http://www.cms.gov/MedicaidCHIPQualPrac/Downloads/CHIPRACoreSetTechManual.
pdf
We hope you will find this information helpful. Thank you for your commitment to these
critical children’s coverage programs.

